Citation Nr: 0014889	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and the veteran

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a November 1991 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In a decision dated in September 1998, the Board denied the 
appellant's claim for service connection for PTSD and it was 
also found that new and material evidence had not been 
presented to reopen a claim for service connection for a 
psychiatric disorder.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 1999, the Court granted the 
Appellee's Motion to Vacate and Remand the Board's September 
1998 decision.  These claims were thereafter returned to the 
Board. 


REMAND

On remand, the veteran will be afforded a new psychiatric 
examination in order to comply with the terms of the motion.  
The Board does note that the issues before the Board are 
entitlement to service connection for PTSD and new and 
material evidence to reopen a claim for service connection 
for other psychiatric disorders.  However, the motion demands 
an examination to determine the extent of impairment.

Accordingly, this claim is REMANDED for the following 
actions:
1.  The RO shall comply with all elements 
of the motion for remand.

2.  As required by the motion, the RO 
shall schedule the veteran for a 
psychiatric examination for the purpose 
of identifying the extent to which he is 
disabled on account of PTSD or other 
psychiatric condition.  The examiner 
should be asked to disassociate, to the 
extent possible, any disabilities which 
are not related to military service.  
Attempt should be made to reconcile the 
various psychiatric diagnoses, and/or to 
identify the symptoms of and relationship 
between the veteran's numerous 
psychiatric conditions.  If the veteran 
does not have PTSD, that should be noted.  
If the veteran does not have impairment 
due to PTSD because PTSD is not present, 
that fact should be expressly noted.  
Complete rationales and bases should be 
provided for all opinions given and 
conclusions reached.  The claims folder 
and a copy of this remand should be 
provided to the examiner for review prior 
to the examination.  The claims file must 
be made available to the examiner(s).

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

Thereafter, the claims on appeal should be returned to the 
Board, as appropriate, upon compliance with the requisite 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


